NO.
07-10-0418-CR
NO. 07-10-0419-CR
                                                                              
                                                   IN THE COURT OF
APPEALS
 
                                       FOR THE SEVENTH DISTRICT OF
TEXAS
 
                                                                 AT
AMARILLO
 
                                                                      PANEL
B
 
                                                           FEBRUARY
14, 2011
                                            ______________________________
 
                                                    BRYANT KESSLER
JONES,
 
Appellant
 
                                                                            V.
 
                                                        THE STATE OF
TEXAS,
                                                                              
Appellees
                                            ______________________________
                                                                                                                                    
         FROM THE CRIMINAL DISTRICT COURT NO.
TWO OF TARRANT COUNTY;
 
              NOS. 1207009R and 1208348R; HON. WAYNE SALVANT,
PRESIDING
                                           _______________________________
                                                                              
                                               ON ABATEMENT AND
REMAND
                                           _______________________________
 
Before QUINN, C.J., and CAMPBELL
and HANCOCK , JJ.




Appellant Bryant
Kessler Jones appeals from his convictions for the offenses of engaging in
organized criminal activity, to-wit: 
murder and aggravated assault with a deadly weapon, a firearm.  On November 4, 2010, the clerk=s
record was filed.  The reporter=s
record was due on January 18, 2011.  On
January 25, 2011, this Court notified the reporter by letter that the record in
each case had not been filed and to advise the Court of the status of the record
on or before February 4, 2011.  To date,
no status of the records nor reporter=s
records have been filed.
Accordingly, we
abate this appeal and remand the cause to the Criminal District Court No. 2 of
Tarrant County (trial court) for further proceedings.  Upon remand, the trial court shall
immediately cause notice of a hearing to be given and, thereafter, conduct a
hearing to determine:
when the reporter=s
records can reasonably be transcribed into written form and filed in a manner
that does not further delay the prosecution of this appeal or have the
practical effect of depriving the appellant of his right to appeal.
 
 
The trial court
shall cause the hearing to be transcribed. 
So too shall it 1) execute findings of fact and conclusions of law addressing
the foregoing issue, 2) cause to be developed a supplemental clerk=s
record containing its findings of fact and conclusions of law and all orders it
may issue as a result of its hearing in this matter, and 3) cause to be
developed a reporter=s record
transcribing the evidence and arguments presented at the aforementioned
hearing, if any.  Additionally, the
district court shall then file the supplemental clerk=s
and reporter=s records transcribing the hearing with
the clerk of this court on or before March 16, 2011.  Should further time be needed by the trial
court to perform these tasks, then same must be requested before March 16, 2011.
It is so
ordered.
Per Curiam
 
Do not publish.